Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144578 & (85)(86)                                                                                    Michael F. Cavanagh
  (87)(88)(92)(93)(95)                                                                                       Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  WELLS FARGO BANK, N.A.,                                                                                             Justices
           Plaintiff-Appellee,
  v                                                                 SC: 144578
                                                                    COA: 304682
                                                                    Grand Traverse CC:
  CHERRYLAND MALL LIMITED                                           2010-028149-CH
  PARTNERSHIP and DAVID SCHOSTAK,
           Defendants-Appellants,
  and
  SCHOSTAK BROTHERS & CO., INC.,
           Defendant.

  _________________________________________/

         On order of the Court, the motion to file supplemental brief, and the motions for
  leave to file brief amicus curiae are GRANTED. The application for leave to appeal the
  December 27, 2011 judgment of the Court of Appeals is considered and, pursuant to
  MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the
  Court of Appeals for further proceedings. On remand, the Court of Appeals shall
  reconsider its decision in light of the Legislature’s recent passage of the Nonrecourse
  Mortgage Loan Act, 2012 PA 67, MCL 445.1591 et seq., which retroactively prohibits a
  post closing solvency covenant from being used as a nonrecourse carveout or as a basis
  for any claim against a borrower, guarantor, or other surety on a nonrecourse loan. In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should now be reviewed by this Court. The motion to
  vacate is DENIED.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2012                  _________________________________________
         s0919                                                                 Clerk